DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Regarding claim 1, the claim recites the limitation “(i) when the temperature detected by the first temperature sensor is lower than a first determination value, the controller is configured to open the flow rate control valve corresponding to a heat exchanger, of the plurality of third heat exchangers, to which a request for air conditioning has not been made, and to close the flow rate control valve corresponding to a heat exchanger, of the plurality of third heat exchangers, to which the request for air conditioning has been made, and (ii) when the temperature detected by the first temperature sensor is higher than a second determination value higher than or equal to the first determination value, the controller is -3-Attorney Docket No. 129J_095_TN configured to open the flow rate control valve corresponding to the heat exchanger, of the plurality of third heat exchangers, to which the request for air conditioning has been made, and to close the flow rate control valve corresponding to the heat exchanger, of the plurality of third heat exchangers, to which the request for air conditioning has not been made” which renders the claim indefinite as it is unclear how the first temperature sensor can detect a temperature lower than a first determination value while also detecting a second determination value that is higher than or equal to the first determination value, at the same time since the claim recites the conditions as occurring in tandem. Clarification is requested. 

	Regarding claim 2, the claim is rejected on the same basis as noted in claim 1, except with regard to the third determination value and the fourth determination value.

Regarding claim 6, the claim recites “an outdoor unit, comprising the compressor, the first heat exchanger, and the controller according to claim 1” which renders the claim indefinite as it is unclear if the claim is referring to the compressor and first heat exchanger of claim 1, and if so, if the claim is further comprising the air conditioning system recited in claim 1 as portions of the air conditioning system are currently recited. If the entirety of the air conditioning system recited in claim 1 is not intended to be included with the outdoor unit then it is unclear how certain components of the air conditioning system recited in claim 1 (1.e. the compressor and first heat exchanger) without the entirety of the system. Clarification is requested.

	Claims 7-9 are rejected on the same basis as noted in the rejection of claim 6. 

	Claims 2-9 are rejected based on their dependency toc claim 1. 

Allowable Subject Matter
Claims 1-9 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior art of record is Yamashita (US 2011/0185756) in view of Tetsuya (JP2007163071A).
The prior art of record when considered as a whole, either alone or in combination, does not anticipate or render obvious:
A controller to control an air conditioning apparatus, the air conditioning apparatus comprising: a compressor configured to compress a first heat medium; a first heat exchanger configured to exchange heat between the first heat medium and outdoor air; a second heat exchanger configured to exchange heat between the first heat medium and a second heat medium; a plurality of third heat exchangers each configured to exchange heat between the second heat medium and indoor air; a plurality of flow rate control valves each configured to control a flow rate of the second heat medium flowing through a corresponding one of the plurality of third heat exchangers; a pump configured to circulate the second heat medium between the plurality of third heat exchangers and the second heat exchanger; and a first temperature sensor configured to detect a temperature of the second heat medium, wherein when the air conditioning apparatus is operating in a heating mode, and (i) when the temperature detected by the first temperature sensor is lower than a first determination value, the controller is configured to open the flow rate control valve corresponding to a heat exchanger, of the plurality of third heat exchangers, to which a request for air conditioning has not been made, and to close the flow rate control valve corresponding to a heat exchanger, of the plurality of third heat exchangers, to which the request for air conditioning has been made, and (ii) when the temperature detected by the first temperature sensor is higher than a second determination value higher than or equal to the first determination value, the controller is -3-Attorney Docket No. 129J_095_TN configured to open the flow rate control valve corresponding to the heat exchanger, of the plurality of third heat exchangers, to which the request for air conditioning has been made, and to close the flow rate control valve corresponding to the heat exchanger, of the plurality of third heat exchangers, to which the request for air conditioning has not been made.
Yamashita teaches a controller (100, Fig. 3, paragraph [0084]) that controls an air conditioning system (see paragraph [0084]),
the air conditioning system comprising:
a compressor (10, Fig. 3, configured to compress a first heat medium (see paragraph [0086] which notes the compressor compresses refrigerant, which is defined as the first medium);
a first heat exchanger (12, Fig. 3, see Abstract) configured to exchange heat between the first heat medium and outdoor air (see Fig. 3, further see paragraph [0025] which notes that 1 is an outdoor unit which houses 12, thereby making 12 a heat exchanger which exchanges heat with outdoor air);
a second heat exchanger (15a, Fig. 3, see Abstract) configured to exchange heat between the first heat medium and a second heat medium (paragraph [0008]);
a plurality of third heat exchangers (26a-26d, Fig. 3, paragraph [0068]) configured to exchange heat between the second heat medium and indoor air (see Fig. 3, further see paragraph [0068] which notes that 2 is an indoor unit which houses 12, thereby making 26 a plurality of indoor heat exchangers which exchanges heat with indoor air);
a plurality of flow rate control valves (24a-24d, Fig. 3, paragraph [0070]) configured to control flow rates of the second heat medium flowing respectively in the plurality of third heat exchangers (see paragraph [0070]);
a pump (21a, Fig. 3, see paragraph [0091]) configured to circulate the second heat medium between the plurality of third heat exchangers and the second heat exchanger (see Abstract),
a plurality of first temperature sensors configured to detect temperatures of the second heat medium flowing respectively into the plurality of third head exchangers (33a-33d, Fig. 3, see paragraph [0071]); and
a plurality of second temperature sensors configured to detect temperatures of the second heat medium flowing respectively out of the plurality of third head exchangers (34a-34d, Fig. 3, see paragraph [0071]),
the controller being configured to control the pump and the compressor (see Fig. 9, see paragraphs [0125]-[0126]).
	Yamashita does not teach:
when the air conditioning apparatus is operating in a heating mode, and (i) when the temperature detected by the first temperature sensor is lower than a first determination value, the controller is configured to open the flow rate control valve corresponding to a heat exchanger, of the plurality of third heat exchangers, to which a request for air conditioning has not been made, and to close the flow rate control valve corresponding to a heat exchanger, of the plurality of third heat exchangers, to which the request for air conditioning has been made, and (ii) when the temperature detected by the first temperature sensor is higher than a second determination value higher than or equal to the first determination value, the controller is -3-Attorney Docket No. 129J_095_TN configured to open the flow rate control valve corresponding to the heat exchanger, of the plurality of third heat exchangers, to which the request for air conditioning has been made, and to close the flow rate control valve corresponding to the heat exchanger, of the plurality of third heat exchangers, to which the request for air conditioning has not been made.
Tetsuya teaches a heat pump system (Tetsuya, Title) which features a sensor which detects the temperature refrigerant and when the temperature is lower than a set temperature, the switching means is switched (Tetsuya, claim 2). 	However, Yamashita as modified does not teach the specific configuration and conditions in claim 1 such as: 
(i) when the temperature detected by the first temperature sensor is lower than a first determination value, the controller is configured to open the flow rate control valve corresponding to a heat exchanger, of the plurality of third heat exchangers, to which a request for air conditioning has not been made, and to close the flow rate control valve corresponding to a heat exchanger, of the plurality of third heat exchangers, to which the request for air conditioning has been made, and (ii) when the temperature detected by the first temperature sensor is higher than a second determination value higher than or equal to the first determination value, the controller is -3-Attorney Docket No. 129J_095_TN configured to open the flow rate control valve corresponding to the heat exchanger, of the plurality of third heat exchangers, to which the request for air conditioning has been made, and to close the flow rate control valve corresponding to the heat exchanger, of the plurality of third heat exchangers, to which the request for air conditioning has not been made.
Thus, the modification would not be obvious and the independent claim would not be obvious to modify the prior art structures to have the claimed invention without improper hindsight of independent claim 1, with dependent claims therefrom are considered allowable. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEL N BABAA whose telephone number is (571)270-3272. The examiner can normally be reached M-F, 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571)-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAEL N BABAA/Examiner, Art Unit 3763